Citation Nr: 1712417	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-05 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and schizophrenia.

3.  Entitlement to service connection for disability of the bilateral big toes.

4.  Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel
 INTRODUCTION

The Veteran had active military service from March 1980 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the RO in Pittsburgh, Pennsylvania denied service connection for sinusitis.  Jurisdiction was then transferred to the RO in Jackson, Mississippi.  The RO, in pertinent part, denied service connection for paranoid schizophrenia (also claimed as a psychotic disorder), PTSD, and thinning cartilage of the bilateral big toes in October 2013.  The service connection claim for the psychiatric disorders has been reframed, as reflected on the first page of this decision, to comport with the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In June 2014, the RO, in pertinent part, denied service connection for plantar fasciitis.  

Some correspondence from the RO notes that the service connection claim for sinusitis is a petition to reopen based on new and material evidence, but this is in error, as the Veteran appealed the initial denial for service connection for sinusitis in May 2011, and the Board has not yet issued a final decision in this matter.

The issue of incompetency to manage funds has been raised by the record in an October 2011 state disability determination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sinusitis, disability of the bilateral big toes, and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed PTSD is related to his military service; and the PTSD symptoms including depression are not medically differentiated from the symptoms of other specified schizophrenia spectrum and other psychotic disorder.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD with depression, and other specified schizophrenia spectrum and other psychotic disorder, have been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for an acquired psychiatric disorder to include PTSD with symptoms of depression, and schizophrenia.  As this represents a complete grant of the benefit sought on appeal with respect to this matter, no discussion of VA's duty to notify and assist is necessary.


II.  Service Connection For Acquired Psychiatric disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran served in Korea in the 1980s and has claimed a number of stressors related to this service as the cause for his current PTSD.  He has stated that he was chased by a group of (South) Koreans back to his base, and that he witnessed a fellow soldier slit the throat of a North Korean trying to cross the Demilitarized Zone.  He submitted a statement from his brother recalling the Veteran telling him after his separation from service about being chased by Koreans and how he was scared for his life, and also how the Veteran's brother had noticed a change in his behavior since his service.  

The RO determined in March 2016 that there was a lack of information necessary to corroborate the Veteran's stressors with the service department.

Nonetheless, in PTSD cases in which the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008). 

The service treatment records are negative for any psychiatric treatment.  However, personnel records show that the Veteran served in Korea and that after his return from Korea had multiple unexcused absences during the Veteran's National Guard service. 

The Veteran also is competent to relate the stressor event of being chased by South Koreans and there is no reason shown to doubt his credibility in this regard.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he or she is competent to testify as to factual matters of which he or she has first-hand knowledge).  His personnel records are also consistent with his reports to the extent that they document a change in behavior after the reported incident of being chased.  The Veteran's brother also noted the Veteran's change in behavior after his return from Korea and that the Veteran related the incident to his brother, which is consistent with other statements of record.  As such, the Board finds that his statements concerning the incident in service are not only competent, but also credible and thus probative and add weight in his favor to his claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

In addition at least one VA psychologist has related the Veteran's PTSD to his reported trauma of being assaulted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court/CAVC) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).

A January 2016 VA examination conducted by a psychologist noted that the Veteran had a diagnosis of PTSD and depressive disorder.  The examiner found that the stressor in Korea of him being chased while on a pass in a local village was an attempted personal assault and met the criteria for a PTSD stressor.  The examiner also found that the stressor of being on guard duty at Camp Casey along the DMZ when he witnessed a fellow soldier slit the throat of a North Korean trying to cross over was related to fear of hostile military or terrorist activity and met the stressor criteria for a PTSD diagnosis.  There is, however, no corroboration in the record of the latter purportedly stressor.

The record shows further, that the Veteran also worked in Iraq for a year as a civilian in approximately 2010 and there is evidence suggesting that his PTSD is related to his experiences in Iraq, rather than his time in Korea.  A November 2012 VA mental health note shows the Veteran was in the hospital for PTSD in August 2012 after hallucinating and shooting a gun in his brother's garage.  It was noted that in Iraq he was a fireman and that often they would respond to a crisis in a truck with only small arms.  It was noted that snipers often shot at them and on one occasion they were in a position where they could not turn around and were stopped by sniper fire and had to back the truck out.  The Veteran noted that he was the driver and that his crew's life depended on him.  He recalled thinking they would all die right there and being terrified.  It was noted that combat disrupted his daily thoughts and dreams woke him up because they were so scary; he avoided his old teammates and anything to do with the war.  He was diagnosed with PTSD.

A May 2013 statement from the Veteran notes that he was in Iraq for a year and was shot at by snipers all the time; he noted that many times he knew that if the snipers did not get him, the fires or bombs would.  He stated that he could not focus and stayed angry and felt threatened by anyone he thought might be Iraqi.  A May 2013 PTSD disability benefits questionnaire filled out by a VA psychiatrist noted that the Veteran had a routine lifestyle until he was deployed to Iraq.  After a year there, he was unable to focus or work due to PTSD.  

Another October 2014 PTSD disability benefits questionnaire filled out by a private psychologist notes, however, that the Veteran's PTSD symptoms developed after his service in Korea.  The same psychologist who filled out the questionnaire submitted an opinion the same month that the Veteran's PTSD had worsened since the traumatic event in Korea, which initially caused the PTSD.  The psychologist noted that after his experience in Korea when he was chased by a group of Koreans while on a pass in a village, he stated that he could not leave the compound because he was afraid, had extreme hypervigilance, irritability, and very significant re-experiencing of the event.  The Veteran noted that he did not understand what was happening to him or feel comfortable telling anyone in his command about his mental difficulties.  

A private psychologist in December 2016 also related the Veteran's PTSD to his military service in Korea, and noted that since a 2008 readiness survey noted the Veteran's reports of being extremely watchful and nervous, this shows his PTSD was evident prior to his duties as a firefighter in Iraq in 2010.

Even though the January 2016 VA examiner did not consider any of the evidence relating the Veteran's PTSD to his civilian service in Iraq, the private psychologists found that even considering the Veteran's experiences in Iraq as a civilian, the June 2008 readiness survey noting that the Veteran was extremely watchful and nervous shows the Veteran had PTSD prior to his civilian service in Iraq.  

The favorable private medical opinions are based primarily on the Veteran's lay statements regarding his experiences in Korea.  Nonetheless, as noted above, the Board finds the Veteran's statements of being chased by South Koreans back to his base to be competent and credible and consistent with the circumstances of his service.  

Because there is a medical diagnosis of PTSD related to the claimed in-service stressor of being chased by South Koreans and credible supporting evidence of the occurrence of that stressor, the Board concludes that the evidence supports the granting of service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, the posited correlation between the claimed disability and service need only be an as likely as not proposition, which in this particular case it is.  Therefore, resolving all doubt in the favor of the Veteran, the evidence shows that it is at least as likely as not that the Veteran's PTSD is related to his military service. 

As for the other diagnoses of record, including depression and schizophrenia, the medical evidence does not clearly differentiate between the symptomatology associated with the PTSD and the depression and schizophrenia.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Also, at least one private examiner has related both the Veteran's PTSD and his schizophrenia symptoms to events in service.  See December 2016 evaluation of J.P., Psy.D.  She indicated that the Veteran has persistent auditory hallucinations occurring in the absence of other features meaning that he demonstrates psychotic symptoms; however, he does not meet the full criteria for schizophrenia according to the DSM-V.  That in addition to PTSD, the diagnosis should be other specified schizophrenia spectrum and other psychotic disorder,  Therefore, the claim is a grant for an acquired psychiatric disorder, to include PTSD with depression, and other specified schizophrenia spectrum and other psychotic disorder.


ORDER

Entitlement to a service connection for an acquired psychiatric disorder to include PTSD with depression, and other specified schizophrenia spectrum and other psychotic disorder, is granted.


REMAND

A.  Sinusitis

The Veteran seeks service connection for sinusitis.  He noted on his March 2012 VA-Form 9 appealing this issue that he was diagnosed with sinusitis while in the military and has experienced problems with sinusitis ever since.  The service treatment records show an assessment of upper respiratory infection in May 1980.  The Veteran had complaints of sinus congestion and nasal congestion with a productive cough.  After service, a May 2010 VA treatment record notes a diagnosis of sinusitis.  As the medical evidence shows findings of upper respiratory infection in service, competent complaints of sinus symptoms since service, and a post-service diagnosis of sinusitis, a medical opinion is necessary to resolve this claim.

B.  Disability of the bilateral big toes and plantar fasciitis.

The Veteran seeks service connection for disability of the bilateral big toes and plantar fasciitis.  A VA examination was provided in January 2016 to address his claim but the examiner indicated that an opinion could not be provided without resort to mere speculation because the Veteran was not diagnosed with plantar fasciitis, hallux rigidus, or gout in service.  The examiner did not provide a sufficient rationale for why the Veteran's medical issue could not be resolved, and did not give any weight to the Veteran's competent complaints of foot pain since service.  For this reason, the opinion provided is inadequate, and an additional opinion must be obtained before resolution of this matter.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any relevant VA treatment records for the Veteran's sinusitis and foot disabilities from the VAMC in Jackson dated since August 2016 to present.

2.  Thereafter, return the file to the VA examiner who provided the January 7, 2016 VA foot examination for a supplemental opinion.  If the examiner deems necessary, schedule the Veteran for a VA examination with a clinician with relevant experience, if possible.  The claims file must be made available to, and reviewed by, the examiner.  Any appropriate testing should be conducted.

The examiner should identify all current foot disorders found to be present, i.e., plantar fasciitis, disabilities of the big toes, etc.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral foot or bilateral big toe disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's complaints of pain in the feet with road marches while in the military. 

(b)  Whether it is as likely as not (a 50 percent probability or more) that current bilateral foot or bilateral big toe disorder was caused by, or alternatively, aggravated by, the Veteran's bilateral shin splints.

The examiner is advised that "aggravation" for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

In making the above determination, the examiner should consider the following:

(a) A June 18, 1982 and June 23, 1982 service treatment records showing complaint of bilateral foot pain during road marches.  

(b) A March 2001 VA treatment record showing complaints of bilateral foot pain since service from running and marching with heavy equipment; with the pain radiating from the knees to the feet; received shoe inserts with some relief noted in April 2001.

(c)  A May 2006 VA treatment record showing complaints of foot pain since 1982 with a preliminary diagnosis of plantar fasciitis.

(d)  July 2014 VA x-rays showing mild degenerative changes in the bilateral great toe MTP joints.

(e)  A June 2014 statement from the Veteran's friend who noticed the Veteran complaining about foot pain that started in the military.

(f) The Veteran and his friend are competent to report on symptoms they can experience or observe.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  Thereafter, schedule the Veteran for a VA sinus examination with a clinician with relevant experience, if possible.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinusitis had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's complaints of sinus and nasal congestion in May 1980 with an assessment of upper respiratory infection while in the military. 

The Veteran is competent to report on symptoms he can experience or observe and has stated that he has had sinus infection symptoms since military service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


